     Case 3:19-cv-00298-TJC-PDB Document 1 Filed 03/13/19 Page 1 of 6 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION
MICHAEL McFAULS,

        Plaintiff

-VS-
                                                     CASE NO.:
RECEIVABLES PERFORMANCE
MANAGEMENT, LLC,

        Defendant.
                                      /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                PRELIMINARY STATEMENT

1.       This is an action for actual damages, statutory damages, punitive damages, costs, and

attorney’s fees brought pursuant to 15 U.S.C. § 1681 et seq. (Federal Fair Credit Reporting Act).

2.       Receivables Performance Management, LLC (hereinafter “Defendant”), has been

reporting false information regarding the Plaintiff, Michael McFauls’ (hereinafter “Plaintiff”),

creditworthiness to Credit Reporting Agencies in violation of the Fair Credit Reporting Act.

                                          JURISDICTION

3.       The jurisdiction for this Court is conferred by 15 U.S.C. § 1681 (p) and 28 U.S.C. 1367.

4.       The Plaintiff is a natural person and resident of St. Johns County, Florida. He is a

“consumer” as defined by 15 U.S.C. § 1681a(c).

5.       Upon information and belief, Defendant is a corporation incorporated under the State of

Washington, authorized to do business in the State of Florida through its registered agent, CT

Corporation System, located at 1200 South Pine Island Road, Plantation, Florida 33324.




                                                 1
     Case 3:19-cv-00298-TJC-PDB Document 1 Filed 03/13/19 Page 2 of 6 PageID 2



                                  FACTUAL ALLEGATIONS

6.       Plaintiff was the victim of an identity theft in or around November of 2016.

7.       Subsequently, Plaintiff had several phone plans falsely opened under his name with

several wireless carriers including Sprint, Verizon and T-Mobile.

8.       In each instance, purchases of Apple iPhones and iPads with cellular service plans were

made at retail locations in Plaintiff’s name without his knowledge or consent.

9.       Upon learning of these false accounts, Plaintiff disputed each account with the

aforementioned wireless carriers, as well as with TransUnion, LLC (hereinafter “TransUnion”).

10.      Following Plaintiff’s dispute with TransUnion, the Verizon and Sprint accounts were

deleted from Plaintiff’s TransUnion credit report.

11.      However, T-Mobile verified that the account belonged to Plaintiff and TransUnion

continued reporting the account as belonging to Plaintiff.

12.      The T-Mobile account was then subsequently sold to Defendant, a third-party debt

collector, and account number 89684729 was reported on several of Plaintiff’s credit reports by

Defendant as past due as of January of 2019.

13.      In January of 2019, Plaintiff mailed out certified letters to TransUnion and Experian

Information Solutions, Inc. (hereinafter “Experian”) disputing the aforementioned account.

14.      Upon information and belief, TransUnion and Experian communicated with Defendant

who verified that the account in question was legitimate and belonged to Plaintiff.

15.      On February 23, 2019, TransUnion responded to Plaintiff’s dispute and verified the

account as accurate.

16.      On March 2, 2019, Experian responded to Plaintiff’s dispute and verified the account as

accurate.


                                                  2
  Case 3:19-cv-00298-TJC-PDB Document 1 Filed 03/13/19 Page 3 of 6 PageID 3



17.    Under information and belief, Defendant has failed to conduct a reasonable investigation

and re-investigation of the accuracy of the information it is reporting regarding Plaintiff’s

account.

18.    Upon information and belief, TransUnion and Experian (hereinafter collectively “CRAs”)

are “consumer reporting agencies” as defined in 15 USC § 1681(f). Upon information and

belief, each of the aforementioned CRAs are regularly engaged in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 USC § 1681(d) to third parties.

19.    Plaintiff has disputed the inaccuracies being furnished by Defendant to each of the

aforementioned CRAs; however each of the aforementioned CRAs has determined upon further

investigation that the information furnished by Defendant is accurate and have therefore declined

to remove the inaccurate information furnished by the Defendant from Plaintiff’s credit reports.

20.    To date, the aforementioned CRAs have failed to report the proper information on

Plaintiff’s credit report(s) despite having been given ample notice of its/their error.

21.    To date, Defendant has failed to advise the aforementioned CRAs of its errors regarding

Plaintiff’s account status.

22.    Defendant’s actions/inactions have caused Plaintiff’s credit score to drop dramatically.

23.    As a result of Defendant furnishing inaccurate information regarding Plaintiff’s account,

Plaintiff had extreme difficulty refinancing his mortgage, which he had to do due to his financial

circumstances.

24.    Plaintiff was ultimately able to refinance his mortgage but at a higher interest rate, and

had to lengthen the term of his loan. This has caused Plaintiff to suffer serious economic

damages.


                                                  3
  Case 3:19-cv-00298-TJC-PDB Document 1 Filed 03/13/19 Page 4 of 6 PageID 4



25.     Furthermore, due to his diminished credit score caused by Defendant’s actions/inactions,

Plaintiff was required by his mortgage lender to carry insurance that will cost him thousands of

dollars over the term of the loan.

26.     In addition, due to Defendant’s actions/inactions, Plaintiff has also been charged higher

interest rates on his credit cards.

27.     Due to Defendant’s actions/inactions, Plaintiff has suffered serious damages including

but not limited to stress, waste of his personal time, embarrassment, distress, aggravation, anger,

worry, fear, and frustration.

                                      CAUSES OF ACTION

                                             COUNT I
                           (Violations of the Fair Credit Reporting Act)

28.     The Plaintiff re-alleges and incorporates paragraphs one (1) through twenty-seven (27) as

if fully set out herein.

29.     Defendant furnished inaccurate representations to CRA’s, including TransUnion and

Experian, and through TransUnion and Experian to all of Plaintiff’s potential lenders on multiple

occasions.

30.     Defendant violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly investigate the

Plaintiff’s dispute of Defendant’s representation; by failing to review all relevant information

regarding same; by failing to correctly report results of an accurate investigation to every other

credit reporting agency; and by failing to permanently and lawfully correct its own internal

records to prevent the re-reporting of the inaccurate representations to the consumer reporting

agencies.




                                                 4
  Case 3:19-cv-00298-TJC-PDB Document 1 Filed 03/13/19 Page 5 of 6 PageID 5



31.    Defendant violated 15 U.S.C. §1681s-2(b) by continuing to furnish inaccurate

information to TransUnion and Experian after it had been notified that the information was

inaccurate.

32.    Defendant violated 15 U.S.C. §1681s-2(b) by continuing to furnish inaccurate

information to TransUnion and Experian that it knew was inaccurate.

33.    Defendant did not have any reasonable basis to believe that the Plaintiff was responsible

for the debt reported in its representation. It also had substantial evidence by which to have

verified that the Plaintiff was not the responsible party. Defendant knowingly chose to follow

procedures which did not review, confirm or verify who the responsible party was for the debt in

question. Further, even if Defendant would attempt to plead ignorance, it had all of the evidence

and information with which to confirm and recognize the Plaintiff was not the liable party.

34.    Under information and belief, Defendant has been subject to multiple legal actions by

similarly situated consumers who have been pursued to pay on an account to which the consumer

had no responsibility.

35.    As a result of this conduct, action and inaction of Defendant, Plaintiff suffered damage by

loss of time due to Plaintiff’s attempts to correct the inaccurate information; loss of credit; loss of

the ability to purchase and benefit from credit; and the mental and emotional pain, anguish,

humiliation and embarrassment of credit denials.

36.    The defamation, conduct and actions of Defendant were willful, deliberate, intentional,

and/or with reckless disregard for the interests and rights of Plaintiff such as to justify an award

of punitive damages against Defendant in an amount to be determined by the Court.

37.    Defendant’s conduct, action, and inaction as willful, rendering it liable for punitive

damages in an amount to be determined by the Court pursuant to 15 USC § 1681n. In the

alternative, it was negligent, entitling the Plaintiff to recover under 15 USC 1681o.
                                                  5
  Case 3:19-cv-00298-TJC-PDB Document 1 Filed 03/13/19 Page 6 of 6 PageID 6



38.    The Plaintiff is entitled to recover costs and attorney’s fees from Defendant in an amount

to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

       WHEREFORE, Plaintiff respectfully requests that this Court award statutory, actual and

punitive damages against Defendant to Plaintiff; award Plaintiff his attorney’s fees and the costs

of this action pursuant to 15 U.S.C. § 1681n and/or § 1681o; and grant all such additional relief

as the Court deems appropriate.



                                              Respectfully submitted,



                                              /s/Frank H. Kerney, III, Esquire
                                              Frank H. Kerney, III, Esquire
                                              Florida Bar #: 88672
                                              Morgan & Morgan, Tampa, P.A.
                                              One Tampa City Center
                                              201 North Franklin Street, 7th Floor
                                              Tampa, FL 33602
                                              Telephone: (813) 223-5505
                                              Facsimile: (813) 223-5402
                                              fkerney@forthepeople.com
                                              snazario@forthepeople.com
                                              mmartinez@forthepeople.com
                                              Counsel for Plaintiff




                                                6
